DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 02/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,935,114 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 46-55 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 46, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a memory circuitry comprising: “a shared capacitor electrode that is shared by the vertically opposed capacitors in individual of the pairs of vertically opposed capacitors, the shared capacitor electrode being alongside laterally-outer sides of the upper and lower capacitor electrode linings; a capacitor insulator between the shared capacitor electrode and the upper and lower .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.